Mr. Justice Merour
delivered the opinion of the court, January 6th 1879.
The learned judge ruled this case on the authority of 20 P. F. Smith 269. That case was between the same parties, and for the same lands.
In this second action of ejectment, the plaintiff in error sought to avoid the effect of that decision, by showing he did not participate in returning the land to be appraised for the payment of a collateral inheritance tax; and also that he had not in fact accepted the deed from Bruner, at the time of making his answer, of 5th June 1868, under oath. The substantial and uncontradicted facts, however, were again shown. The purchase from Howell was made at the request, and with the money, of the plaintiff in error. The subsequent conveyances by which the legal title was transmitted to Bruner, were without the payment of any consideration, and for the purpose of putting the title in a citizen of another state, to enable suit to be brought in the Circuit Court of the United States.
The mere fact that he had not accepted the deed from Bruner at *209the time of his answer, does not change the effect of the latter. The title was held for his use and benefit; besides it is not an unreasonable presumption that the deed from Bruner was actually handed to him by Alex. Miller, before the time of the answer. It is true he declined to receive it then, to avoid the effect of a change of title, on the suit pending in Bruner’s name; yet he left it apparently subject to his call. Bruner treated it as a conveyance, and as soon as the plaintiff in error requested it was delivered to him. Substantially then we think he stands on no firmer ground than on the former trial. Judgment affirmed.